Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Specification
The Brief Description of the Drawings paragraphs [0006]-[0014] are objected to under 37 CFR 1.74.  See MPEP § 608.01(f), which states in part; "there shall be a brief description of the several views of the drawings". 
The submission of each figure being "one embodiment” or “another embodiment" is unacceptable because in addition to failing to provide a mental image of that which is being described, it is also unclear how many embodiments are being disclosed.

Drawings
Figures 3A-5B are objected to under 37 CFR 1.84(a) "The color drawings must be of sufficient quality such that all details in the drawings are reproducible in black and white in the printed patent.”    Although the drawings submitted 03/25/2020 are not color, they lack the reproducible quality sought by the spirit of 37 CFR 1.84. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in response to the Office action to avoid abandonment of the application. 
No new matter should be entered in compliance with 37 CFR 1.121(e).
If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over  van Haaster et al. (US 7,135,643) in view of Chandra (US 10,698,017).

With respect to Claims 1 and 6; van Haaster et al. teaches an electronic connector to be coupled to a printed circuit board [Col. 3, lines 35-36]; a connector cage 50 to be attached to the printed circuit board [Col. 10, lines 39-49], the connector cage including an input port 55 configured to receive and guide a connector into the coupling port of the electronic connector [Col. 2, lines 46-51]; and an electromagnetic interference (EMI) absorber 102 at least partially covering the electronic connector and positioned between the electronic connector and the connector cage [Col. 7, lines 39-42].
	However van Haaster et al. does not expressly show or teach the electronic connector including a coupling port to receive a connector.
	Chandra [Figs. 6A-6D] illustrate the details of the same electronic connector 220  surface mounted to a printed circuit board 240, the electronic connector coupling port 620 which receives a connector [Col. 8, lines 21-22].
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention the details pertaining to electromagnetic interference shielding taught by van Haaster et al. are applicable to the detailed electronic connector disclosed by Chandra both of which are intent on minimizing that which would impede signal quality within an electronic system at the point of connection.

With respect to Claims 2-4; van Haaster et al. teaches the EMI absorber 102 can be selectively applied to internal surfaces [Col. 7, lines 39-42] of the EMI enclosure 50.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention the EMI absorber can be modified to  at least partially cover one or more of the top surface and plurality of side surfaces of the electronic connector; or covers the top surface and the plurality of side surfaces of the electronic connector or surrounds at least a portion of the electronic connector that includes the coupling port.

With respect to Claim 5; van Haaster et al. teaches a layer of adhesive attaches 104 the EMI absorber 102 to the connector cage 50.

With respect to Claims 7 and 8; van Haaster et al. teaches the electronic connector and connector cage are applicable to Small Form Factor Pluggable specifications                 [Col. 2, lines 45-62].  
	Although van Haaster et al. does not specify a Octal Small Formfactor Pluggable (OSFP) connector or Quad Small Form Factor Pluggable Double Density (QSFP-DD) connector.
Chandra specifically shows a QSFP DD connector 220 for use with an optical transceiver [Col. 1, lines 38-49].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention the Small Form Factor Pluggable specifications relied upon by van Haaster et al. further developed and progressed to encompass the connector disclosed by Chandra thereby meeting increased demands involving information handling and transmission with the highest signal quality possible.

Independent Claims 9 and 11 differ only slightly from claim 8 which depends from independent  Claim 1 discussed above; where the QSFP DD connector 220 shown by  Chandra is part of a network element which is part of a system, comprising: electronic circuitry; and a connector system coupled to the electronic circuitry [Col. 1, lines 38-41].

Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over           van Haaster et al. (US 7,135,643) in view of Chandra (US 10,698,017) and                Mohan et al. (US 10,249,991).

With respect to Claim 12-20; van Haaster et al. teaches the electronic connector and connector cage 50 and an electromagnetic interference (EMI) absorber 102 attached using a layer of adhesive and further teaches connector housings where all interior surfaces are coated with EMI absorber material [Col. 2, lines 63+].
	However van Haaster et al. does not discuss the EMI absorber being attached to the electronic connector.
	Chandra is relied upon to teach the details of an analogous connector as part of a system where [Figs. 6A-6D] illustrate the details of the electronic connector 220  surface mounted to a printed circuit board 240
	However Chandra does not show or teach an EMI absorber.
	Mohan et al. shows a high frequency connector 100, 500 with an EMI           absorber 112, 512, 522 attached to the connector [Figs. 1, 5], having a top surface (cover) including a higher segment [at 506] and a lower segment [in the vicinity of 512] and plurality of side surfaces (walls) (covers), extending orthogonal to the top surface (cover) attached to the higher and lower segments of the top cover; and a coupling projection [opposite top surface] including a coupling port [Fig. 1], covered by the EMI           512, 522 where the EMI absorber comprises at least one wall 112 coupled to define an aperture [occupied by 108] on the interior of the at least one wall, the aperture configured to receive a coupling projection [mating pins] of the electronic connector.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the application of the malleable, adhesive held EMI absorber shown by van Haaster et al. to include application of the EMI absorber to system connectors as shown by Mohan et al. thereby further protecting the signal integrity at connection points within a system. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over                        van Haaster et al. (US 7,135,643) in view of Chandra (US 10,698,017) and Fan et al. (US 10,342,158).	     van Haaster et al. teaches the electronic connector and connector cage 50 and an electromagnetic interference (EMI) absorber 102 applicable to Small Form Factor Pluggable specifications [Col. 2, lines 45-62].  
Chandra is relied upon to illustrate the details of a QSFP DD connector 220 for use with an optical transceiver [Col. 1, lines 38-49].
However neither van Haaster et al. nor Chandra speak to transmission speeds.
Fan et al. discloses a cooling device for network elements including optical modules where the next-generated optical module to be put into operation will be 400G QSFP-DD [Col. 1, lines 26-27].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention the Small Form Factor Pluggable specifications relied upon today in terms of Gigabytes will as soon be measured in terms of Terabytes in an effort to keep up with the ever increasing demands of information handling and transmission.

Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.      
    
The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833